DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Status of Claims 
Claims 1-20 of U.S. Application No. 16/757894 filed on 04/21/2020 were examined

Office Action is in response to the Applicant's amendments and remarks filed 09/13/2022. Claims 1, 4, 8, 11,  12, 14, 17 and 19 were amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous rejections under 35 U.S.C. § 103 to claims 1-20, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15 and 17- 20, are rejected under 35 U.S.C. 103 as being unpatentable over Coutinho (US 20180302751 A1), in view of Komala (US 20190236058 A1), in further view of Samii et al (US 2020/0225363 A1)  hereinafter referred to as Coutinho, Komala and Samii, respectively. 

Regarding claims 1, and 14, Coutinho discloses a method for operating an autonomous driving vehicle (ADV), the method comprising: 
determining, by a processing device of an inertial navigation system (INS), that global navigation satellite system (GNSS) data is unavailable  (“The positioning system described herein may be used to enhance “dead reckoning” based positioning systems that use estimates of, e.g., distance, direction, and/or time traveled to determine current position, e.g. inertial navigation, by using reliable and unique RF fingerprints or signatures to re-calibrate such positioning systems … ” See at least  [0164], Without a clear view of a sufficiently large portion of the sky, a receiver for a GNSS does not work, as is the case of tunnels and overpasses.” See at least [0163]),
 wherein the INS is coupled to a plurality of sensors mounted on a plurality of locations of the ADV (“… OBUs that are able to periodically communicate with sensors installed on containers in order to gather information about waste level, time passed since last collection, …  various sensors may always be in range of the Mobile AP (e.g., vehicle-mounted sensors). Note that the sensor may also (or alternatively) be mobile (e.g., a sensor mounted to another vehicle passing by a Mobile AP or Fixed AP, a drone-mounted sensor, a pedestrian-mounted sensor, etc.).”, “… The OBU may, for example, be installed in or on a vehicle or other structure with free mobility or relatively limited mobility. The OBU may also, for example, be carried by a person or service animal, mounted to a bicycle, mounted to a moving machine in general, mounted to a container, etc.” See at least [0049], [0050]);  
identifying an alternative source of time information (“ … helping GNSS-based positioning systems to achieve a reduced Time -To-First Fix, which typically varies over a large range depending on conditions (e.g., time since last fix, change in GNSS receiver location since last fix, obstructions impairing receiver line of sight view of satellites, etc.,” See at least [0216]), (“… by gathering real-time information on the position, speed, fuel consumption and CO.sub.2 emissions of the vehicles, …”,  “… Traditional GNSS devices, due to the conditions mentioned above, may have a very poor Time -To-First-Fix (TTFF), the measure of the time required for a GNSS receiver to acquire satellite signals and navigation data, and calculate a position solution (i.e., a “fix”). …”, “… GNSS time information provided by the GNSS (e.g., GPS) receiver of the MAP 930. …”, “ … the current date and/or time, and the current geographic location of the network element (e.g., which may be mobile/moving) at the time the wireless signal source(s) were found are then associated with one another …”,  further see at least [0052], [0163], [0174], [0183]);
retrieving time information from the alternative source of time information ( “… Traditional GNSS devices, due to the conditions mentioned above, may have a very poor Time -To-First-Fix (TTFF), the measure of the time required for a GNSS receiver to acquire satellite signals and navigation data, and calculate a position solution (i.e., a “fix”). …”, “ … the current date and/or time, and the current geographic location of the network element (e.g., which may be mobile/moving) at the time the wireless signal source(s) were found are then associated with one another …”,  “ … helping GNSS-based positioning systems to achieve a reduced Time -To-First Fix, which typically varies over a large range depending on conditions (e.g., time since last fix, change in GNSS receiver location since last fix, obstructions impairing receiver line of sight view of satellites, etc.), …” See at least [0163], [0183], [0216]); 
synchronizing first sensor data with the time information from the alternative source of time information, wherein the first sensor data is obtained from at least one of the sensors (See at least Fig. 12B, “At block 1214 of FIG. 12B, the method may cause one or more processors performing the method to calculate a difference (e.g., an amount of “error”) between the estimated location of the mobile network element (e.g., NU, OBU, mobile AP) produced using the collection of wireless fingerprint sample data, and the satellite-based or otherwise-sourced location estimate meeting the defined or required level or degree of quality (e.g., accuracy). Then, at block 1216, the method may determine if the calculated difference is less than or equal to an allowable difference threshold, to determine whether the use of wireless fingerprint sample data in producing location estimates is sufficiently accurate in the geographic area or region in which the mobile network element that requested a location estimate, is currently operating. If it is determined, at block 1216, that the calculated difference is less than or equal to the allowable difference threshold, the method may proceed to block 1220, discussed below. If, however, it is found at block 1216 that the calculated difference is not less than or equal to the allowable difference threshold (i.e., is greater than the allowable difference threshold)”, “Data element may, for example, comprise a network-unique value incorporating an identifier of the network element that captured the wireless fingerprint sample data. The FP Loc 1412 data element may, for example, comprise a current estimated location of the network element that captured the wireless fingerprint sample data. The FP Time 1413 data element may, for example, comprise a time stamp (e.g., GNSS/GPS time) at which the wireless fingerprint sample data was captured. The NumSig 1414 data element may, for example, comprise a value representing the number of wireless fingerprint sample signal sources contained in the wireless fingerprint sample 1400” See at least Fig. 12B, [0199], [0212]);
transmitting the first sensor data synchronized with the time information to a host system, wherein the host system is configured to perceive a driving environment surrounding the ADV(“A system in accordance with various aspects of the present disclosure enable accuracy and rapid positioning information using wireless fingerprinting by adding signal sources (e.g., FAPs) with accurately determined geographic locations to the myriad of sources (e.g., residential/commercial/public Wi-Fi, government, commercial broadcast radio and television, business band, security, and others) now present, but the accurate geographic locations of which are not necessarily known. A positioning solution according to various aspects of the present disclosure supports the collection and delivery of associated position and wireless environment data, associated parameters, and positioning information to a central/cloud server in near-real time. Aspects of the present disclosure enable the sensing and recording of large volumes of wireless fingerprint sample data and associated parameters on an ongoing basis, limited only by the number of vehicles equipped with MAPs and the variety of paths travelled by MAP-equipped vehicles (i.e., including all possible vehicle directions and routes), in contrast to prior art solutions in which a limited number of vehicles (e.g., one) travel each street in one direction, and do not travel over all traversable geographic locations (e.g., parking lots/garages, private roads, all lanes/exits/entrances of all highways). A system in accordance with aspects of the present disclosure is able to provide a more complete sampling of the wireless environment, and therefore provide a more complete positioning solution, usable over a greater area based on sampling taken on a more frequent update basis, 24 hours a day/7 day a week/365 day a year, an improvement over prior art solutions.” See at least [0220]), 
Coutinho does not disclose plan a trajectory based on the driving environment, and control the ADV to navigate the driving environment based on the trajectory . However, Komala teaches plan a trajectory based on the driving environment, and control the ADV to navigate the driving environment based on the trajectory (”the vehicle control system 348 may receive control information from one or more control sources 356B. The control source 356 may provide vehicle control information including autonomous driving control commands, vehicle operation override control commands, and the like. The control source 356 may correspond to an autonomous vehicle control system, a traffic control system, an administrative control entity, and/or some other controlling server”, “The backend component 810 then correlates any sensor data collected by sensor 1 with an appropriate data bucket DB based on the timestamps t0 to t9.”, “… regarding the content of the sensor data within the data bucket (e.g., weather, traffic conditions, etc.), an identifier of the vehicle, a list of sensors within the folder or subfolder, and/or any other data determined to be useful for the application.”, “a communications interface of the backend component 810 receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle 100. The sensor data is sensed over a desired duration (e.g., a trip).”, “ The vehicle control system 348 can process in substantial real time the aggregate mapping information and models (or predicts) behavior of occupants of the current vehicle and other nearby animate or inanimate objects and, based on the aggregate mapping information and modeled behavior, issues appropriate commands regarding vehicle operation ... Examples of learned behavior include a slow-moving or stopped vehicle or emergency vehicle in a right lane suggests a higher probability that the car following it will attempt to pass, a pot hole, rock, or other foreign object in the roadway equates to a higher probability that a driver will swerve to avoid it, and traffic congestion in one lane means that other drivers moving in the same direction will have a higher probability of passing in an adjacent lane or by driving on the shoulder.[0079]” further see at least (0053, 0135, 0150). Both Coutinho and Komala are analogous art and teach navigation system in autonomous driving system. However, Komala explicitly teaches a sensor data is sensed over a desired duration (e.g., a trip).
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the sensor data is sensed over a desired duration (e.g., a trip), as taught by Komala. Doing so, a proliferation in personal technology, and a societal shift to adopt more environmentally friendly and/or safer transportation solutions. (With regard to this reasoning, see at least Komala, [0003]).

Coutinho in view of Komala  does not disclose wherein the alternative source of time information comprises a network time protocol (NTP). However, Samii teaches alternative source of time information comprises a network time protocol (NTP) (“a vehicle network participating in the time synchronization protocol can have a common understanding of time (although not related to an absolute time source) and can therefore be able to understand time stamps received from any other component. Accordingly, precise vehicle positioning as described herein does not require the initial reference clock to be generated by a GPS clock; it is sufficient that the reference clock is that of a master component.”, “The network time synchronization protocol can be implemented using a predetermined protocol, for example, IEEE 802.1AS—Timing and Synchronization protocol. Additionally, each component can utilize multiple network time synchronization protocols and/or time stamps, which can be configured at runtime to carry time synchronization frames in the event an original network time synchronization protocol and/or time stamp transfer fails” [0044, 0045]). Both Coutinho, Komala and Samii are analogous art and teach navigation system in autonomous driving system. However, Samii explicitly teaches a alternative source of time information comprises a network time protocol (NTP).
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to have an alternative source of time information comprises a network time protocol (NTP). Doing so, provides an alternative backup time source when one source fails, [0045]).


Regarding claim 2, 9 and 15, Coutinho discloses  wherein determining that GNSS data is unavailable comprises determining that GNSS data has not been received for a threshold amount of time (“… Without a clear view of a sufficiently large portion of the sky, a receiver for a GNSS does not work, as is the case of tunnels and overpasses. Moreover, bad weather conditions may also affect the GNSS signal and degrade the precision of a position derived from such signals. Traditional GNSS devices, due to the conditions mentioned above, may have a very poor Time-To-First-Fix (TTFF), the measure of the time required for a GNSS receiver to acquire satellite signals and navigation data, and calculate a position solution (i.e., a “fix”). …”, “the method may determine if the calculated difference is less than or equal to an allowable difference threshold, to determine whether the use of wireless fingerprint sample data in producing location estimates is sufficiently accurate in the geographic area or region in which the mobile network element that requested a location estimate, is currently operating. If it is determined, at block 1216, that the calculated difference is less than or equal to the allowable difference threshold, the method may proceed to block 1220, discussed below. If, however, it is found at block 1216 that the calculated difference is not less than or equal to the allowable difference threshold (i.e., is greater than the allowable difference threshold)” See at least [0163], [0199]).

Regarding claim 4, 11 and 17, Samii discloses wherein the time information retrieved the alternative source of time information is adjusted to account for a delay in transmission from an NTP server (“a vehicle network participating in the time synchronization protocol can have a common understanding of time (although not related to an absolute time source) and can therefore be able to understand time stamps received from any other component. Accordingly, precise vehicle positioning as described herein does not require the initial reference clock to be generated by a GPS clock; it is sufficient that the reference clock is that of a master component.”, “The network time synchronization protocol can be implemented using a predetermined protocol, for example, IEEE 802.1AS—Timing and Synchronization protocol. Additionally, each component can utilize multiple network time synchronization protocols and/or time stamps, which can be configured at runtime to carry time synchronization frames in the event an original network time synchronization protocol and/or time stamp transfer fails” [0037, 0044, 0045]).
Regarding  claim 5 and 18, Coutinho discloses all the limitations stated above claim 1 and 14, Coutinho does not explicitly disclose wherein the first sensor data comprises data from an inertial measurement unit (IMU). However, Komala teaches the first sensor data comprises data from an inertial measurement unit (IMU) (“…  Other sensors, such as inertial measurement units, gyroscopes, wheel encoders, sonar sensors, motion sensors to perform odometry calculations with respect to nearby moving exterior objects …” See at least [0078]). Both Coutinho and Komala are analogous art that teach navigation system in autonomous driving system. However, Komala explicitly teaches inertial measurement units to perform odometry calculations with respect to nearby moving exterior objects.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to include inertial measurement units to perform odometry calculations with respect to nearby moving exterior objects, as taught by Komala. Doing so, to perform odometry calculations with respect to nearby moving exterior objects, and exterior facing cameras (e.g., to perform computer vision processing) can provide further contextual information for generation of a more accurate three-dimensional map, (With regard to this reasoning, see at least Komala, [0078]).

Regarding claim 6, 12 and 19, Coutinho discloses in response to determining that the GNSS data is available again, incrementally adjusting the time information from the alternative source to a time from the GNSS data ( “…the method continues at block 1109, where the method determines whether an estimated location of the network element performing the method is available. Such a location estimate may, for example, be available from a receiver of signals of a satellite-based navigation system (e.g., GNSS, GPS), or may be available from other navigational techniques (e.g., inertial, time-of-arrival using signals from other network elements at known locations, etc.). …”, “… GNSS time information provided by the GNSS …”, “… helping GNSS-based positioning systems to achieve a reduced Time-To-First Fix, which typically varies over a large range depending on conditions (e.g., time since last fix, change in GNSS receiver location since last fix, obstructions impairing receiver line of sight view of satellites, etc.), and can act as valuable input to enhance the performance of other positioning systems. In addition, aspects of the present approach leverage what in many applications of an IoMT platform is a potentially large population of wireless fingerprinting data sources and therefore, a comprehensive collection of samples over the geographic region served by the IoMT platform.” See at least [0183], [0174], [0216]).

Regarding claim 7, 13 and 20, Coutinho discloses determining that GNSS data is available; and calibrating the time information from the alternative source using the GNSS data (“…the method continues at block 1109, where the method determines whether an estimated location of the network element performing the method is available. Such a location estimate may, for example, be available from a receiver of signals of a satellite-based navigation system (e.g., GNSS, GPS), or may be available from other navigational techniques (e.g., inertial, time-of-arrival using signals from other network elements at known locations, etc.). …”, “ GNSS time information provided by the GNSS ”, “ helping GNSS-based positioning systems to achieve a reduced Time-To-First Fix, which typically varies over a large range depending on conditions (e.g., time since last fix, change in GNSS receiver location since last fix, obstructions impairing receiver line of sight view of satellites, etc.), and can act as valuable input to enhance the performance of other positioning systems. In addition, aspects of the present approach leverage what in many applications of an IoMT platform is a potentially large population of wireless fingerprinting data sources and therefore, a comprehensive collection of samples over the geographic region served by the IoMT platform.” See at least [0183], [0174], [0216]).

Regarding claim 8, Coutinho discloses an inertial navigation system (INS), comprising: 
a sensor interface to be coupled to a plurality of sensors mounted on a plurality of locations of an autonomous driving vehicle (ADV) (“… The OBU may, for example, be installed in or on a vehicle or other structure with free mobility or relatively limited mobility. The OBU may also, for example, be carried by a person or service animal, mounted to a bicycle, mounted to a moving machine in general, mounted to a container, etc.”, “… OBUs that are able to periodically communicate with sensors installed on containers in order to gather information about waste level, time passed since last collection, …  various sensors may always be in range of the Mobile AP (e.g., vehicle-mounted sensors). Note that the sensor may also (or alternatively) be mobile (e.g., a sensor mounted to another vehicle passing by a Mobile AP or Fixed AP, a drone-mounted sensor, a pedestrian-mounted sensor, etc.).” See at least [0035], [0050]),
a host interface to be coupled to a host system operating the ADV ( “Various aspects of the present disclosure provide a platform that is flexibly configurable and adaptable to the various requirements, features, and needs of different environments, where each environment may be characterized by a respective level of mobility and density of mobile and/or static things, and the number and/or types of access to those things. Characteristics of various environments may, for example, include high mobility of nodes (e.g., causing contacts or connections to be volatile), high number of neighbors, high number of connected mobile users, mobile access points, availability of multiple networks and technologies (e.g., sometimes within a same area), etc. …  the mode of operation of the platform may be flexibly adapted from environment to environment, based on each environment's respective requirements and needs, which may be different from other environments …” See at least  [0026]); and 
determine that global navigation satellite system (GNSS) data is unavailable to the INS (“The positioning system described herein may be used to enhance “dead reckoning” based positioning systems that use estimates of, e.g., distance, direction, and/or time traveled to determine current position, e.g. inertial navigation, by using reliable and unique RF fingerprints or signatures to re-calibrate such positioning systems …”, “The precision of positioning systems based on space-based references (e.g., receivers that employ radio frequency signals from Global Navigation Satellite System (GNSS)/Global Positioning System (GPS) satellites) strongly rely on having a clear, “line-of-sight” view of satellites in the sky view of the GNSS/GPS receiver. Thus, in typical urban environments, tall buildings, narrow streets, and the remaining city landscape degrade GNSS/GPS signal reception and, consequently, the precision of the geographic position provided by the GNSS/GPS receiver. Without a clear view of a sufficiently large portion of the sky, a receiver for a GNSS does not work, as is the case of tunnels and overpasses.” See at least [0164], [0163], [0035], [0050]); 
identifying an alternative source of time information (“ … helping GNSS-based positioning systems to achieve a reduced Time -To-First Fix, which typically varies over a large range depending on conditions (e.g., time since last fix, change in GNSS receiver location since last fix, obstructions impairing receiver line of sight view of satellites, etc.,” See at least [0216]), (“… by gathering real-time information on the position, speed, fuel consumption and CO.sub.2 emissions of the vehicles, …”,  “… Traditional GNSS devices, due to the conditions mentioned above, may have a very poor Time -To-First-Fix (TTFF), the measure of the time required for a GNSS receiver to acquire satellite signals and navigation data, and calculate a position solution (i.e., a “fix”). …”, “… GNSS time information provided by the GNSS (e.g., GPS) receiver of the MAP 930. …”, “ … the current date and/or time, and the current geographic location of the network element (e.g., which may be mobile/moving) at the time the wireless signal source(s) were found are then associated with one another …”,  further see at least [0052], [0163], [0174], [0183]);
retrieving time information from the alternative source of time information (“ … the current date and/or time, and the current geographic location of the network element (e.g., which may be mobile/moving) at the time the wireless signal source(s) were found are then associated with one another …”, “… Traditional GNSS devices, due to the conditions mentioned above, may have a very poor Time -To-First-Fix (TTFF), the measure of the time required for a GNSS receiver to acquire satellite signals and navigation data, and calculate a position solution (i.e., a “fix”). …”, “ … helping GNSS-based positioning systems to achieve a reduced Time -To-First Fix, which typically varies over a large range depending on conditions (e.g., time since last fix, change in GNSS receiver location since last fix, obstructions impairing receiver line of sight view of satellites, etc.), …” See at least [0183], [0163], [0216]);
synchronize first sensor data with the time information from the alternative source of time information, wherein the first sensor data is obtained from at least one of the sensors (“At block 1214 of FIG. 12B, the method may cause one or more processors performing the method to calculate a difference (e.g., an amount of “error”) between the estimated location of the mobile network element (e.g., NU, OBU, mobile AP) produced using the collection of wireless fingerprint sample data, and the satellite-based or otherwise-sourced location estimate meeting the defined or required level or degree of quality (e.g., accuracy). Then, at block 1216, the method may determine if the calculated difference is less than or equal to an allowable difference threshold, to determine whether the use of wireless fingerprint sample data in producing location estimates is sufficiently accurate in the geographic area or region in which the mobile network element that requested a location estimate, is currently operating. If it is determined, at block 1216, that the calculated difference is less than or equal to the allowable difference threshold, the method may proceed to block 1220, discussed below. If, however, it is found at block 1216 that the calculated difference is not less than or equal to the allowable difference threshold (i.e., is greater than the allowable difference threshold)”, “Data element may, for example, comprise a network-unique value incorporating an identifier of the network element that captured the wireless fingerprint sample data. The FP Loc 1412 data element may, for example, comprise a current estimated location of the network element that captured the wireless fingerprint sample data. The FP Time 1413 data element may, for example, comprise a time stamp (e.g., GNSS/GPS time) at which the wireless fingerprint sample data was captured. The NumSig 1414 data element may, for example, comprise a value representing the number of wireless fingerprint sample signal sources contained in the wireless fingerprint sample 1400” See at least Fig. 12B, [0199], [0212]);
a processing device coupled to the sensor interface and the host interface, wherein the processing device is configured to transmit the first sensor data synchronized with the time information to the host system, wherein the host system is configured to perceive a driving environment surrounding the ADV (“small cameras (or other sensors) may be coupled to small single-board computers (SBCs) that are placed above the doors of public buses to allow capturing image sequences of people entering and leaving buses, and/or on stops along the bus routes in order to estimate the number of people waiting for a bus. Such data may be gathered by the OBU in order to be sent to the Cloud. With such data, public transportation systems may detect peaks; overcrowded buses, routes and stops; underutilized buses, routes and stops; etc., enabling action to be taken in real-time (e.g., reducing bus periodicity to decrease fuel costs and CO.sub.2 emissions where and when passenger flows are smaller, etc.) as well as detecting systematic transportation problems.”, “An OBU may, for example, be operable to communicate with any of a variety of Wi-Fi-enabled sensor devices equipped with a heterogeneous collection of environmental sensors.”, “A system in accordance with various aspects of the present disclosure enable accuracy and rapid positioning information using wireless fingerprinting by adding signal sources (e.g., FAPs) with accurately determined geographic locations to the myriad of sources (e.g., residential/commercial/public Wi-Fi, government, commercial broadcast radio and television, business band, security, and others) now present, but the accurate geographic locations of which are not necessarily known. A positioning solution according to various aspects of the present disclosure supports the collection and delivery of associated position and wireless environment data, associated parameters, and positioning information to a central/cloud server in near-real time. Aspects of the present disclosure enable the sensing and recording of large volumes of wireless fingerprint sample data and associated parameters on an ongoing basis, limited only by the number of vehicles equipped with MAPs and the variety of paths travelled by MAP-equipped vehicles (i.e., including all possible vehicle directions and routes), in contrast to prior art solutions in which a limited number of vehicles (e.g., one) travel each street in one direction, and do not travel over all traversable geographic locations (e.g., parking lots/garages, private roads, all lanes/exits/entrances of all highways). A system in accordance with aspects of the present disclosure is able to provide a more complete sampling of the wireless environment, and therefore provide a more complete positioning solution, usable over a greater area based on sampling taken on a more frequent update basis, 24 hours a day/7 day a week/365 day a year, an improvement over prior art solutions.” See at least [0048], [0049],  [0220]), 

Coutinho does not disclose plan a trajectory based on the driving environment, and control the ADV to navigate the driving environment based on the trajectory . However, Komala teaches plan a trajectory based on the driving environment, and control the ADV to navigate the driving environment based on the trajectory (”the vehicle control system 348 may receive control information from one or more control sources 356B. The control source 356 may provide vehicle control information including autonomous driving control commands, vehicle operation override control commands, and the like. The control source 356 may correspond to an autonomous vehicle control system, a traffic control system, an administrative control entity, and/or some other controlling server”, “The backend component 810 then correlates any sensor data collected by sensor 1 with an appropriate data bucket DB based on the timestamps t0 to t9.”, “… regarding the content of the sensor data within the data bucket (e.g., weather, traffic conditions, etc.), an identifier of the vehicle, a list of sensors within the folder or subfolder, and/or any other data determined to be useful for the application.”, “a communications interface of the backend component 810 receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle 100. The sensor data is sensed over a desired duration (e.g., a trip).”, “ The vehicle control system 348 can process in substantial real time the aggregate mapping information and models (or predicts) behavior of occupants of the current vehicle and other nearby animate or inanimate objects and, based on the aggregate mapping information and modeled behavior, issues appropriate commands regarding vehicle operation ... Examples of learned behavior include a slow-moving or stopped vehicle or emergency vehicle in a right lane suggests a higher probability that the car following it will attempt to pass, a pot hole, rock, or other foreign object in the roadway equates to a higher probability that a driver will swerve to avoid it, and traffic congestion in one lane means that other drivers moving in the same direction will have a higher probability of passing in an adjacent lane or by driving on the shoulder.[0079]” further see at least (0053, 0135, 0150). Both Coutinho and Komala are analogous art and teach navigation system in autonomous driving system. However, Komala explicitly teaches a sensor data is sensed over a desired duration (e.g., a trip).
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the sensor data is sensed over a desired duration (e.g., a trip), as taught by Komala. Doing so, a proliferation in personal technology, and a societal shift to adopt more environmentally friendly and/or safer transportation solutions. (With regard to this reasoning, see at least Komala, [0003]).

Claims 3, 10 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Coutinho (US 20180302751 A1), in view of Komala (US 20190236058 A1),  in further view of Kwan (US 20200064862 A1), hereinafter referred to as Coutinho, Komala, and Kwan respectively. 

Regarding  claim 3, 10 and 16, Coutinho in view of Komala does not disclose forwarding the first sensor data and the time information from the alternative source to a localization module, wherein the localization module is to use the first sensor data and the time information to synchronize second sensor. However, Kwan teaches forwarding the first sensor data and the time information from the alternative source to a localization module, wherein the localization module is to use the first sensor data and the time information to synchronize second sensor (“the system disables the generation of any of the first, second, or the third counters for synchronization. In another embodiment, the system maintains the first, second, and third count values if the GPS sensor signal is lost, until the GPS sensor signal is again regained.”, “ a sensor unit is to be utilized in an ADV. The sensor unit includes a sensor interface to be coupled to a number of sensors mounted on a number of locations of the ADV. The sensor unit includes a host interface to be coupled to a host system, where the host system is configured to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors and to plan a path to autonomously drive the ADV. The sensor unit includes a time synchronization hub device coupled to the sensor interface. The time synchronization hub device includes one or more transmit (TX) timestamp generators coupled to a time source, where the TX timestamp generators generate TX timestamps based on a time obtained from the time source to provide the TX timestamps to one or more of the sensors indicating a time the sensors transmit sensor data to the host system via the host interface. The time synchronization hub device includes one or more receive (RX) timestamp generators coupled to the time source, where the RX timestamp generators generate RX timestamps based on the time obtained from the time source to provide the RX timestamps to the one or more of the sensors indicating a time when sensor data is received from the sensors.”, “ a first of the sensors (e.g., a sensor that accepts time information input and outputs sensor data with time information) is coupled to both a TX timestamp generator and a RX timestamp generator, where the sensor is to receive a TX timestamp from the TX timestamp generator and transmits sensor data and a metadata to the circuit, where the metadata includes the TX timestamp information, where the RX timestamp generator is to generate a RX timestamp to append to the transmitted metadata to indicate a time when the sensor data is received by the circuit.”, “ a third of the sensors (e.g., a sensor that accepts time information inputs and outputs directly to a host system)” See at least [0030], [0031], [0032], [0034]). Both Coutinho in view of Komala and Kwan are analogous art that teach navigation system in autonomous driving system. However, Kwan explicitly teaches a host system is configured to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors and to plan a path to autonomously drive the ADV
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a host system is configured to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors and to plan a path to autonomously drive the ADV, as taught by Komala. Doing so, a vehicle can navigate to various locations using onboard sensors, allowing the vehicle to travel with minimal human interaction or in some cases without any passengers, see at least Kwan, [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668